DETAILED ACTION
This office action is responsive to the amendment filed 3/17/2022.  Claims 1, 3-9, 11-16, and 21 remain pending and under prosecution.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Force-limiting coupling (Claims 11 and 13)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thelen et al (US Pat No.  10631775).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regard to Claim 1, Thelen et al disclose a device for measurement of forces in connective tissue extending along a longitudinal axis, the device comprising:
a housing 10 supportable by a hand of an individual for manual positioning of the housing, best seen in Figure 4;
a stimulator probe supported by the housing including an actuator 22 adapted to apply a transverse motion 26 to the connective tissue, the transverse motion being along a transverse axis crossing the longitudinal axis to generate a shear wave that travels longitudinally along the longitudinal axis of the connective tissue, best seen in Figure 3-4;
a first motion sensor 30a supported by the housing and detecting the transverse motion of the shear wave in the tissue caused by the stimulator probe at a first longitudinal position, best seen in Figure 4;
a second motion sensor 30b supported by the housing and detecting the transverse motion of the shear wave in the tissue caused by the stimulator probe at a second longitudinal position further from the stimulator probe than the first motion sensor so that the shear wave from the stimulator probe passes the first motion sensor before arriving at the second motion sensor, best seen in Figure 4; and
a processing circuit 34, 36 operating to:

(a) receive a signal from the first motion sensor to provide a first transverse motion signal indicating the transverse motion of the shear wave at the first longitudinal position over time (Claim 1 step a);
(b} receive a signal from the second motion sensor to provide a second transverse motion signal indicating the transverse motion of the shear wave at the second longitudinal position over time (Claim 1 step b);
(c} compare the first transverse motion signal to the second transverse motion signal to determine a travel time of passage of the shear wave between the first and second longitudinal positions along the longitudinal axis of the connective tissue (Claim 1 step c);
(d) process the travel time to determine stress or tension in the connective tissue (Claim 1 step d) and
(d}output a value functionally related to a the determined stress or tension in the connective tissue (Claim 1 step d); and
wherein the stimulator probe, the first motion sensor and the second motion sensor are exposed at one end of the housing to permit stimulation of the connective tissue, best seen in Figure 4, and to provide the output when positioned in communication with the connective tissue during surgical procedures (Col.7: 42-65).


21.  Thelen et al disclose the stimulator probe 10 produces an impulse force limited to a single location on the tissue since the actuator does not move during use, best seen in Figure 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thelen et al as applied to claim 1 above, and further in view of Plaskos et al (US Pub No. 20190008500).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

In regard to Claim 3, Thelen et al disclose the invention above including an electronic memory 38 and display 39 but do not expressly disclose the electronic memory holding a data value indicating a desired preload value for the connective tissue and further including a display indicating a deviation between the desired preload value and the load measure.  
Plaskos et al teach that it is well-known in the art to provide an analogous device comprising a display indicating a deviation between the desired preload value and the load measure, including a data value indicating a desired preload value for the connective tissue, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
8. Plaskos et al disclose device of claim 1 wherein the processing circuit includes an electronic memory holding a data value indicating a measured load value for a limb, i.e. leg, associated with the connective tissue in at least two different positions and further includes a display simultaneously indicating the measured load values for the at least two different positions, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
9. Plaskos et al disclose device of claim 8 wherein the processing circuit may further display on the display simultaneous information indicating a deviation between desired preload values and the load measures for the at least two different positions, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Thelen et al such that the above conditions are displayed from values in the memory as taught by Plaskos et al to effectively provide pertinent information to the user about the loading on the connective tissue.


Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thelen et al and in view of Plaskos et al as applied to claim 1 above, further in view of Tobis et al (US Pub No. 20110046734).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Thelen et al and Plaskos et al disclose the invention above but do not expressly disclose a database indexable by index values including at least one of age, gender, ethnicity, weight, height, and activity level providing a desired preload value for the connective tissue.  
The office takes Official Notice that it is well known in the art to provide a human machine interface and electronic memory holding a database to communicate with the processing circuit 100 of Thelen et al, best seen in Figure 1.  It is submitted that all databases have indexable values.  Thelen et al also disclose an electronic memory (0120, 0127) and display (0022, 0088, 0089, 0121).
Plaskos et al already disclose an analogous device comprising a display indicating a deviation between the desired preload value and the load measure, including a data value indicating a desired preload value for the connective tissue, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
Tobis teaches that at least one of age, gender, ethnicity, weight, height, and activity level affect the desired load value of the analogous connective tissue (0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Thelen et al with Plaskos et al such that there is included a database for reasons as data storage and is indexable by index values including at least one of age, gender, ethnicity, weight, height, and activity level, as taught by Tobis, to effectively provide a desired preload value for the connective tissue that takes into account said metrics and when combined with Thelen et al and Plaskos et al, the display displays the desired preload value as well as a deviation and the index values are entered using a human machine interface as well-known in the art, to effectively take into account those factors into the patient’s loading of the connective tissue.
5. Thelen et al as modified above disclose the device of claim 4 wherein the database provides geometric information about the connective tissue for a conversion of a load measure of stress into a load measure of tension by the processing circuit (0006, 0018-0019, 0044, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125).
6. Thelen in combination with Plaskos et al disclose the device of claim 4 wherein the database provides a first and second desired preload value for related first and second connective tissue and further includes a display wherein the display simultaneously indicates a deviation between the first desired preload value and a first load measure of a first one of the connective tissue and the deviation between the second desired preload value and a second load measure of a second one of the connective tissue, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234 Plaskos et al).
7. Plaskos et al disclose the device of claim 6 wherein the connective tissue is a superficial medial collateral ligament and the second connective tissue is a lateral collateral ligament, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thelen et al as applied to claim 1 above, further in view of Sturnick (US Pub No. 20200015783).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Thelen et al disclose the invention above but do not expressly disclose the stimulator probe is attached to the housing with a force-limiting coupling maintaining a steady-state force between the stimulator probe and the connective tissue and the first and second motion sensors are contact-type motion sensors.
Sturnick teach that it is well-known in the art to provide an analogous probe with at least one contact type motion sensor 20, 22 (0002, 0005, 0006, 0022, 0023) comprising a force-limiting coupling that is a spring-biased slide mounting 160 attached to housing 100 to effectively constrain the force of the probe for safety reasons, best seen in Figure 1 and 12 (0046, 0051, 0053-0092).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Thelen et al such that the stimulator probe is attached to the housing with a force-limiting coupling as taught by Sturnick to effectively maintaining a steady-state force between the stimulator probe and the connective tissue for safety reasons and that the first motion sensor and second motion sensor are contact-type motion sensors as taught by Sturnick as an equally as effective sensor for the sensing of the motion already taught by Thelen et al.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thelen et al as applied to claim 1 above, further in view of Specht et al (US Pub No. 20130218012).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Thelen et al disclose the invention above but do not expressly disclose the first motion sensor and second motion sensors are non-contact type motion sensors.
	Specht et al disclose an analogous device comprising first motion sensor and second motion sensors are non-contact type motion sensors as an effective configuration for the desired use, best seen in Figure 1-2 and 8 (0006, 0018-0019, 0044, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Thelen et al such that the first motion sensor and second motion sensors are non-contact type motion sensors as taught by Specht et al to provide an obvious configuration of motion sensors for the desired use.


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thelen et al as applied to claim 1 above, further in view of Couture et al (US Pub No. 20170360512).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Thelen et al disclose the invention above but do not expressly disclose a position sensor and a display indicating a location of the housing with respect to the connective tissue.  Couture et al teach that it is well-known in the art to provide an analogous system for use during connective tissue surgery comprising a position sensor (tracking system, abst) and a display 123 indicating a location of the housing with respect to the connective tissue, also indicating a sequence of targets 123A on the display to which the location of a handheld housing may be matched to provide a set of measurements of the connective tissue in different locations, best seen in Figure 22A-D.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Thelen et al such that there is included a position sensor and a display indicating a location of the housing with respect to the connective tissue in the manner above as taught by Couture et al to effectively enable the device to be matched to the locations for the desired connective tissue measurements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10631775 in view of Specht et al (US Pub No. 20130218012).
The Patent discloses the invention as claimed including
a device for measurement of forces in connective tissue extending along a longitudinal axis, the device comprising:
a housing necessarily supportable by a hand of an individual for manual positioning of the housing (Claim 1);
a stimulator probe supported by the housing including an actuator adapted to apply a transverse motion to the connective tissue, the transverse motion being along a transverse axis crossing the longitudinal axis to generate a shear wave that travels longitudinally along the longitudinal axis of the connective tissue (Claim 1);
a first motion sensor supported by the housing and detecting the transverse motion of the shear wave in the tissue caused by the stimulator probe at a first longitudinal position (Claim 1);
a second motion sensor supported by the housing and detecting the transverse motion of the shear wave in the tissue caused by the stimulator probe at a second longitudinal position further from the stimulator probe than the first motion sensor so that the shear wave from the stimulator probe passes the first motion sensor before arriving at the second motion sensor (Claim 1); and
a processing circuit operating to:
(a) receive a signal from the first motion sensor to provide a first transverse motion signal indicating the transverse motion of the shear wave at the first longitudinal position over time (Claim 1 step a);
(b} receive a signal from the second motion sensor to provide a second transverse motion signal indicating the transverse motion of the shear wave at the second longitudinal position over time (Claim 1 step b);
(c} compare the first transverse motion signal to the second transverse motion signal to determine a travel time of passage of the shear wave between the first and second longitudinal positions along the longitudinal axis of the connective tissue (Claim 1 step c);
(d) process the travel time to determine stress or tension in the connective tissue (Claim 1 step d) and
(d}output a value functionally related to a the determined stress or tension in the connective tissue (Claim 1 step d).
However, the Patent does not expressly disclose wherein the stimulator probe, the first motion sensor and the second motion sensor are exposed at one end of the housing to permit stimulation of the connective tissue.
Specht et al teach that it is well-known in the art to provide an analogous device such that the stimulator probe, the first motion sensor and the second motion sensor are exposed at one end of the housing to permit stimulation of the connective tissue and to provide the output when positioned in communication with the connective tissue during surgical procedures, best seen in Figure 1-2 and 8.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of the Patent such that the stimulator probe, the first motion sensor and the second motion sensor are exposed at one end of the housing as taught by Specht et al to permit stimulation of the connective tissue and to provide the output when positioned in communication with the connective tissue during surgical procedures.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



                                                                                                                                                                                        /DEVIN B HENSON/Primary Examiner, Art Unit 3791